PER CURIAM.
The appellants, who were the plaintiffs in a medical malpractice action filed June 5, 1975, against the appellee doctor and appel-lee hospital, appeal from a summary judgment entered in favor of the defendants. The plaintiff Jimmy Bostic injured his back in lifting a heavy object, while acting in the course of his employment. In the emergency room of the defendant hospital, to which he was taken approximately one half hour after the accident, he was examined by the defendant doctor, Orlando R. Graham, acting as an employee of the hospital. The negligence charged against defendant Orlando R. Graham, the doctor, was for not having taken an x-ray of the plaintiff’s back in the course of the examination. Recovery was sought against the hospital under the doctrine of respondeat superior.
On the evidence before the court on the hearing on the defendants’ motion for summary judgment, the trial court necessarily concluded, and we agree, that the defendants sustained their “burden to prove the non-existence of genuine triable issues” relating to the plaintiff’s charge of negligence, as such burden is set out in Holl v. Talcott, Fla., 191 So.2d 40 at 43, and at 47 in the opinion on petition for rehearing.
The summary judgment is affirmed.